Citation Nr: 0510274	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD), L2-L3 through L5-S1 levels; 
mild annulus fibrous bulges, L3-L4 through L5-S1 levels; L2-
L3 left paracentral and posterolateral disc protrusion, 
extending in the left L2-L3 neural foramen.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years prior to 
his retirement in October 1994.  

This appeal arises from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran's claim of entitlement 
to service connection for DDD, L2-L3 through L5-S1 levels; 
mild annulus fibrous bulges, L3-L4 through L5-S1 levels; L2-
L3 left paracentral and posterolateral disc protrusion, 
extending in the left L2-L3 neural foramen and assigned a 20 
percent disability rating.  The 20 percent rating was 
assigned from the date of receipt of the veteran's claim.  He 
appealed for the assignment of a higher rating.  The Board 
notes that, as the veteran's appeal arises from the original 
assignment of a disability rating, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his service-connected lumbar spine 
disorder.  During the appeal process, he was examined on 
several occasions.  

In statements and testimony, the veteran reported severe back 
spasms which caused a problem with frequency and urgency of 
urination.  His back pain radiated to his buttocks and into 
his legs and limited his physical activities.  On VA 
examinations in July 2001 and May 2003, the veteran reported 
increased lower back symptoms.  He had constant, moderate, 
back pain associated with flare-ups to include radiation into 
his left leg with increased burning sensation to his left and 
even his lower abdomen.  The final diagnoses included multi-
level DDD with multi-level disc bulges, spondylolisthesis of 
L5 over S1, bilateral lower extremity radiculopathy and 
limited range of motion of the lumbar spine.  

A July 2004 VA examination report found significantly 
different findings than the previous 2 examinations with 
respect to neurological deficits and limitation of motion 
with pain.  The final diagnoses at the July 2004 examination 
included DDD, multilevel disc bulges with no evidence of 
radiculopathy nor limited range of motion of the lumbar 
spine.  

Additionally, it is noted that at the 2004 examination, the 
veteran reported ongoing treatment by VA and by a private 
orthopedist.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, this claim is remanded for the following 
development.  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his lumbar spine, on appeal.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After completion of # 1, the AMC 
should schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the nature, extent and severity 
of the veteran's service-connected DDD at 
L2-L3 through L5-S1 levels; mild annulus 
fibrous bulges, L3-L4 through L5-S1 
levels; L2-L3 left paracentral and 
posterolateral disc protrusion, extending 
in the left L2-L3 neural foramen.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physicians should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiners should be 
requested to assess the extent of any 
pain.  The physicians should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.

The neurological examiner should 
specifically indicate, with respect to 
the veteran's spine disorder, whether the 
veteran has experienced incapacitating 
episodes (i.e. periods of acute signs and 
symptoms due to intervertebral disc 
syndrome (IDS) that require bed rest 
prescribed by a physician and treatment 
by a physician) of IDS over the past 12 
months, and if so, identify the total 
duration of those episodes over the past 
12 months.  The neurological examiner 
should also identify the signs and 
symptoms resulting from IDS that are 
present constantly, or nearly so.  The 
examiner should also set forth findings 
relative to neurologic impairment evident 
from the veteran's lumbar spine 
condition.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to the lumbar spine 
disability should be described in detail 
and the degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. mild, 
moderate, severe, complete).

The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to and reviewed by 
the examiners.  The examination reports 
are to reflect that such a review of the 
claims file was made.

3.  Thereafter, the AMC should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The AMC should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the 
implementing regulations, see 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Then the 
AMC should re-adjudicate the issue on 
appeal.  In addressing the increased 
rating claim, the AMC should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4, including both old and new 
criteria for rating disorders of the 
spine, and application of 38 C.F.R. § 
4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
and pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The SSOC should 
refer to the amended criteria for rating 
disorders of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).

After the veteran has been given an opportunity to respond to 
the SSOC and the period for submission of additional 
information or evidence set forth in 38 U.S.C.A. § 5103(b) 
(West 2002) has expired, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




